Exhibit 10.1
LIMITED WAIVER AGREEMENT
     THIS LIMITED WAIVER AGREEMENT, hereinafter referred to as this “Waiver”,
dated as of June 30, 2011, is made and entered into by and among Duncan Energy
Partners L.P., a Delaware limited partnership (the “Borrower”), the Lenders
party hereto and Wells Fargo Bank, National Association, successor-in-interest
to Wachovia Bank, National Association, as Administrative Agent under that
certain Term Loan Agreement (as amended, the “Term Loan Agreement”) dated as of
April 18, 2008, among the Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and the Lenders party thereto.
     WHEREAS, the Borrower projects its Leverage Ratio to slightly exceed 5.00
to 1.00 in the second and third fiscal quarters of 2011 and has requested the
Administrative Agent and Lenders waive the covenant set forth in Section 6.07(b)
of the Term Loan Agreement with respect thereto for fiscal quarters ending
June 30, 2011 and September 30, 2011, and the Administrative Agent and the
Lenders party hereto are willing to do so.
     NOW, THEREFORE, subject to the conditions and limitations set forth herein,
and in consideration of the premises and the mutual agreements herein set forth,
and for other good and valuable consideration, the Borrower, the Administrative
Agent and the Lenders party hereto do hereby agree as follows:

    The requirement of Section 6.07(b) of the Term Loan Agreement is hereby
waived for fiscal quarters ending June 30, 2011 and September 30, 2011.
PROVIDED, for purposes of subsection (a) of the definition of “Applicable Rate”
set forth in Section 1.01 of the Term Loan Agreement, commencing July 1, 2011,
the Leverage Ratio shall be deemed to be greater than 5.00 to 1.00 until but not
including the first Business Day immediately following the date a compliance
certificate is delivered pursuant to Section 5.01(d) certifying that the
Leverage Ratio is less than or equal to 5.00 to 1.00

     Borrower hereby represents and warrants to Administrative Agent and Lenders
that there exists no Default or Event of Default after giving effect to the
waiver set forth herein, and all representations and warranties contained
herein, in the Term Loan Agreement or otherwise made in writing by Borrower in
connection herewith or therewith were true and correct in all material respects
when made, and are true and correct in all material respects at and as of the
date hereof, except, in each case, to the extent such representations and
warranties relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.
     Except as expressly waived or agreed herein, all covenants, obligations and
agreements of Borrower contained in the Term Loan Agreement shall remain in full
force and effect in accordance with their terms. Without limitation of the
foregoing, the consents and agreements set forth herein are limited precisely to
the extent set forth herein and shall not be deemed to (a) be a consent or
agreement to, or waiver or modification of, any other term or condition of the
Term Loan Agreement or any of the documents referred to therein, or (b) except
as expressly set forth herein, prejudice any right or rights which
Administrative Agent or any Lender may now have or may have in the future under
or in connection with the Term Loan Agreement or any of the documents referred
to therein. Except as expressly modified hereby, the terms and provisions of the
Term Loan Agreement and any other documents or instruments executed in
connection with any of the foregoing, are and hall remain in full force and
effect in accordance with their terms, and the same are hereby ratified and
confirmed by Borrower in all respects.

 



--------------------------------------------------------------------------------



 



     Borrower agrees to reimburse and save Administrative Agent harmless from
and against liabilities for the payment of all out-of-pocket costs and expenses
arising in connection with the preparation, execution, delivery, amendment,
modification, waiver and enforcement of, or the preservation of any rights
under, this Limited Waiver, including, without limitation, the reasonable fees
and expenses of legal counsel to Administrative Agent which may be payable in
respect of, or in respect of any modification of, this Limited Waiver.
     This Limited Waiver, and the rights and obligations of the parties
hereunder, shall be construed in accordance with and be governed by the laws of
the State of New York.
     This Limited Waiver, and the documents referred to herein, represent the
entire understanding of the parties hereto regarding the subject matter hereof
and supersede all prior and contemporaneous oral and written agreements of the
parties hereto with respect to the subject matter hereof.
     This Limited Waiver may be separately executed in counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to constitute one and the same agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be signed
by their respective duly authorized officers, effective as of the date first set
forth herein.

            DUNCAN ENERGY PARTNERS, L.P.
      By:   DEP HOLDINGS, LLC, General Partner                              
By:   /s/ Bryan F. Bulawa         Bryan F. Bulawa        Senior Vice President,
Chief Financial Officer and Treasurer     

            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender
      By:   /s/ Mark Oberreuter         Name:   Mark Oberreuter        Title:  
Vice President     

            AGREED TO THIS 30th DAY OF JUNE, 2011:
      Bank of America, N. A.       Name of Lender                      By:   /s/
Joseph Scott         Name:   Joseph Scott        Title:   Director     

 



--------------------------------------------------------------------------------



 



Bank of Nova Scotia
Name of Lender

                  By:   /s/ John Frazell         Name:   John Frazell       
Title:   Director     

The Bank of Tokyo — Mitsubishi UFJ, Ltd.
Name of Lender

                  By:   /s/ William S. Rogers         Name:   William S. Rogers 
      Title:   Authorized Signatory     

Barclays Bank PLC
Name of Lender

                  By:   /s/ May Huang         Name:   May Huang        Title:  
Assistant Vice President     

Citibank, N. A.
Name of Lender

                  By:   /s/ Yasantha Gunaratna         Name:   Yasantha
Gunaratna        Title:   Vice President     

DnB NOR Bank ASA
Name of Lender

                  By:   /s/ Evan Uhlick         Name:   Evan Uhlick       
Title:   Vice President     

            By:   /s/ Giacomo Landi         Name:   Giacomo Landi       
Title:   Senior Vice President     

JPMorgan Chase Bank, N. A.
Name of Lender

                  By:   /s/ Kenneth J. Fatur         Name:   Kenneth J. Fatur   
    Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

Mizuho Corporate Bank, Ltd.
Name of Lender

                  By:   /s/ Leon Mo         Name:   Leon Mo        Title:  
Authorized Signatory     

Morgan Stanley Bank, N. A
Name of Lender

                  By:   /s/ Susan Saxe         Name:   Susan Saxe       
Title:   Authorized Signatory     

The Royal Bank of Scotland plc
Name of Lender

                  By:   /s/ Brian D. Williams         Name:   Brian D. Williams 
      Title:   Authorized Signatory     

UBS AG, Stamford Branch
Name of Lender

                  By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa       
Title:   Associate Director     

            By:   /s/ Mary E. Evans         Name:   Mary E. Evans       
Title:   Associate Director     

 